Case 4:19-cr-00380-BLW Document1 Filed 11/26/19 Page 1 of 2

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

JACK B. HAYCOCK, IDAHO STATE BAR NO. 2942
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO

801 E. SHERMAN AVE SUITE 192

POCATELLO, ID 83201

TELEPHONE: (208) 478-4166

FACSIMILE: (208) 478-4175

 

UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, Sune “ ,
Plaintiff,
INDICTMENT
VS.
18 U.S.C. § 4
BLANDON LEIF COBY,
Defendant.
The Grand Jury charges:
COUNT 1

Misprision of Felony
18 U.S.C. § 4

On or about February 3, 2018, in the District of Idaho, the defendant, BLANDON LEIF
COBY, having knowledge of the actual commission of a felony cognizable by a court of the
United States, to wit, the second degree murder of A.P., did conceal the same by assisting with

moving and hiding the victim’s body and did not as soon as possible make known the same to

INDICTMENT - 1

 
Case 4:19-cr-00380-BLW Document1 Filed 11/26/19 Page 2 of 2

 

some judge or other person in civil or military authority under the United States, in violation of
Title 18, United States Code, Section 4.
Dated this LO ay of November, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
By STATES ATTORNEY

VA

Yrs B. HAYCOCK ~
Yk B HA UNITED STATES ATTORNEY

INDICTMENT - 2

 
